Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 31 – 52 have been examined. Claims 1 – 32 have been canceled by Applicant.

Information Disclosure Statement
The information disclosure statement filed 10 February 2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the non-English document was not accompanied by either an English translation or a concise explanation of the relevance, as it is presently understood by the individual designated in § 1.56(c) most knowledgeable about the content of the information.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31 – 52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claims are replete with references to “the frame” and “said frame.” Via the current amendment, Applicant has removed any claim language related to “a frame” from the claims. This renders all subsequent recitations of “the frame” or “said frame” indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31, 33, and 36-52 are rejected under 35 U.S.C. 103 as being unpatentable over Oldani (DE4200514) in view of Aneja et al. (8,230,678).
Claim 31 Oldani discloses an exhaust gas treatment system to be fitted on a chassis of an automotive vehicle, wherein the system comprises:
a selective catalytic reduction device 9;

a tank 5 containing a material R which is capable of retaining gaseous fluid by formation of chemical complexes, and of releasing previously retained gaseous fluid;
a gaseous fluid delivery system 8 capable of causing the release of gaseous fluid by the material; an injection system M for injecting gaseous fluid upstream from the selective catalytic reduction device 9;
wherein the gaseous fluid delivery system is a heating system that derives heat from heat of exhaust gases flowing from an engine of the vehicle, and wherein the heating system comprises a heating line 4 which branches from an exhaust line 3 and is separate from the injection system, the heating line carrying exhaust gases and having a portion which is thermally connected to the tank and forms a heat exchanger.
Oldani fails to disclose a frame as claimed or the tank being arranged on the same frame as the selective catalytic reduction device and the gaseous fluid supplying device, but Aneja teaches a vehicle having an exhaust gas treatment system (figures 25, 26, 30 and 31 especially, similar to Oldani including a frame attachable to but comprising a distinct component from the chassis of the vehicle (shown in figures 20-29, wherein selective catalytic reduction device and the gaseous fluid supplying device (13) are arranged on the frame). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of Oldani with the frame for an exhaust treatment system as taught by Aneja in order to provide the advantage of retrofitting vehicles that are ready to be improved by decreasing the emissions of the vehicle, thereby reducing air pollution in the area the vehicle is driven. Aneja also suggests in column 13, lines 60+ arranging "other components" such as "a battery box or other vehicle component" above the lower housing section 782 in line with the upper housing 780. The space for the other vehicle components is shown in figures 25-32, especially 32 where the frame is

Claim 33 The combination would further show the heating line is also contained in the frame.
Claim 36 Oldani further shows the heating line returns to the exhaust line after the heat exchanger portion.
Claim 37 Aneja further teaches an injection system (column 7, lines 1-32) comprises an injection line which comes from a tank 36 and which includes a gaseous fluid dosing device, and an injector for injecting gaseous fluid upstream at 35 in figure 1 from the selective catalytic reduction device (46 and 50).
Claim 38 Aneja further teaches the frame that forms a substantially closed housing comprising an inlet 14 for exhaust gases flowing from the engine and an outlet 60 for treated exhaust gases released towards the atmosphere.
Claim 39 Aneja further teaches the housing including a removable cover (figures 2-5).
Claim 40 Aneja further teaches a particulate filtering device 22 being arranged on the frame.
Claim 41 Aneja further teaches an oxidizing catalyst device 22B being also arranged on a frame.
Claim 42 Aneja further teaches a mixing chamber 34 which is located downstream from an injection system (column 7, lines 1-12) and upstream from the selective catalytic reduction device 46, for mixing the exhaust gases and the gaseous fluid before they enter the selective catalytic reduction device, the mixing chamber also being arranged on the frame.
Claim 43 Aneja further teaches an additional oxidizing catalyst device (column 7, lines 46-49 - “SCRs 46, 50 can each comprise two or more SCRs in series”) that would be located downstream from the selective catalytic reduction device of Oldani when combined, for controlling a possible fluid slip, said additional oxidizing catalyst device being also arranged on said frame.
Claims 44-48 Examiner notes that the claim limitations found in claims 17-21 are simple rearrangements of parts and the claimed orientations would have been obvious to one of obvious skill in the art depending on the available room on the vehicle and the level of emission reductions desired.
Claim 49 Oldani fails to explicitly disclose the material contained in the tank comprises a saturated inorganic salt, but Examiner took official notice that it is old and well known to utilize inorganic salts to adsorb ammonia, used by Oldani, and it would have been obvious to one of ordinary skill in the art at the time the invention was made to do so as one of the finite solutions to the problem of storing ammonia in a tank efficiently. This taking of notice was not traversed, so it is considered admitted prior art.
Claim 50 Oldani further discloses the gaseous fluid is ammonia.
Claim 51 Oldani further discloses and/or implies an engine arrangement comprising a combustion engine (“diesel engine” - page 2 of translation) and an exhaust line carrying exhaust gases flowing from the engine (after the gas turbine) towards the atmosphere, and an exhaust gas treatment system as in claim 1, which is arranged in the exhaust line as shown in figure 1.
Claim 52 The combination further discloses an automotive vehicle comprising a chassis (as taught by Aneja) and an engine arrangement according to claim 24, wherein the frame is fastened to the vehicle chassis (as shown throughout the figures of Aneja).

Claims 32, 34, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Oldani and Aneja, in view of Santoso (8997464).
Claim 32 Santoso teaches an exhaust gas treatment system similar to Oldani including a control unit 44 for controlling a valve 30 controlling the flow of exhaust gases in a heating line as shown in figure 1A. t would have been obvious to one of ordinary skill in the art at the time the invention was made
Claim 34 Oldani discloses all of the claim limitations as described above except for the cooling fluid as claimed. Santoso teaches a similar system wherein the heating system comprises a heat exchanger 18 which is operated both by the heat of exhaust gases 16 flowing from the engine 12 and by a cooling fluid 40, the exhaust gas treatment system further comprising a control unit 44 for controlling the flow of exhaust gases and the flow of cooling fluid in the heat exchanger, thereby controlling the temperature (of the tank in the combination). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of Oldani with the heating and cooling sources and control unit as taught by Santoso in order to provide the advantage of more finely and accurately controlling the tank temperature.
Claim 35 Although not explicitly disclosed by Oldani or Santoso, Examiner took official notice that fresh air is an old and well known cooling fluid and it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize fresh air as the cooling fluid in order to provide the advantage of providing a temperature gradient better than the engine cooling fluid taught by Santoso. As this taking of Official Notice was not traversed, it is considered admitted prior art.

Response to Arguments
Applicant's arguments filed 8 December 2020 have been fully considered but they are not persuasive.

Applicant states, “The claims are amended to be similar to the allowed claims in corresponding EP Patent 3 084 159. The claims recite ‘the heating system comprises a heating line which branches from the exhaust line, said heating line carrying exhaust gases and having a portion which is thermally connected to the tank and forms a heat exchanger.’ Heating the directly with exhaust gases according to embodiments of the invention is not taught in the cited art, as is noted in the Written Opinion issued by the International Bureau in this case.”
These limitations are detailed in the previous and current rejections, and have not been addressed by Applicant. 

For this reason, the rejections stand.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN DANIEL WALTERS whose telephone number is (571)272-8269.  The examiner can normally be reached on M-F, 8 am - 5 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303.297.4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN D WALTERS/Primary Examiner, Art Unit 3618